Citation Nr: 1728468	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  07-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by: Stacey P. Clark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and V.F.


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U. S. Navy from January 1969 to December 1970. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a hearing before a Veterans Law Judge in November 2011. A transcript of this hearing has been associated with the claims file. In December 2016, notice was provided to the Veteran that the VLJ who conducted the Veteran's November 2011 hearing was no longer employed by the Board. As such the Veteran was given the opportunity for another hearing but in February 2017 correspondence, noted that he did not wish to appear at another Board hearing. 

A June 2013 Board decision denied the Veteran's claim for entitlement to service connection for a prostate disability. An April 2014 order of the United States Court of Appeals for Veterans Claims (Court) implemented an April 2014 Joint Motion for Remand, vacating and remanding the June 2013 Board decision that denied service connection for a prostate disability. As such, the issue of entitlement to service connection for a prostate disability is again before the Board.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

Benign prostatic hypertrophy did not manifest in-service or for many years thereafter and is not caused or aggravated by an in-service event, injury or disease, to include herbicide exposure. 


CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred in, or aggravated by service. 
38 U.S.C.A. §§ 1110, 5013, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In April 2006 prior to the June 2006 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection for a prostate disability.  Additional notice was provided to the Veteran in January 2012 and November 2012. These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's identified VA treatment records and Social Security Administration (SSA) records with the claims file.

In addition, identified available private treatment records have been associated with the claims file. The Veteran identified receiving treatment from Dr. A.G., Dr. L. M., and Dr. M. G. Treatment records from Dr. L. M. and Dr. M. G. have been associated with the claims file.  As to Dr. A.G., VA initially requested these records in January 2013, and no response was received from the treatment provider. Then, the Veteran submitted a subsequent authorization and release as to treatment records for Dr. A. G. in September 2016 identifying treatment from January 2007 to March 2011. Previously, treatment records for Dr. A. G. from March 2011 to April 2012 were associated with the claims file. These additional records were requested from the treatment provider in September 2016 and again in October 2016. October 2016 correspondence from Dr. A.G. noted that no records for the dates requested exist. See October 2016 Refused/Returned Notice. A negative response was received from Dr. A. G. in October 2016 and as such the Board finds further attempts to obtain these records would be futile. In October 2016 correspondence VA provided notice to the Veteran identifying the records VA was attempting to obtain, explaining efforts VA made to obtain these records, describing any further action VA will take regarding the claim, and providing notice to the Veteran that providing the records is ultimately his responsibility. As such the Board finds the duty to notify the Veteran as to the inability to obtain private records has been satisfied under 38 C.F.R. § 3.159(e).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA Agent Orange registry examination in May 2006 and VA examinations in April 2009, February 2012, a supplemental opinion in March 2013 and an examination in September 2016. These examinations and opinions were adequate because the examiners considered and addressed the Veteran's contentions, conducted a thorough review of the claims file and medical examination of the Veteran. Based on the foregoing, the Board finds these opinions to be thorough, complete, and sufficient basis upon which to reach a decision on the Veteran's service connection claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board notes that neither the Veteran nor his representative identified any current shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.



II. Compliance with Prior Remand

The case was most recently before the Board in November 2014. In addition, the case was previously remanded in January 2009, April 2011, September 2011 and January 2012. The case was most recently remanded in November 2014 for additional development and to afford the Veteran a VA examination. Correspondence was sent to the Veteran in August 2016 requesting identification and authorization for release of outstanding treatment records, and to complete VA Form 21-4142, Authorization and Consent to Release Information. See August 9, 2016 VA correspondence.  A signed Authorization and Consent to Release Information for Dr. A.G. was received in September 2016 for treatment from January 2007 to March 2011. See VA Form 21-4142 submitted September 2016. Records were requested from Dr. A.G. in September 2016. See September 19, 2016 VA correspondence.  Notification was sent to the Veteran in October 2016 regarding VA requesting identified private treatment records. A second request was made in October 2016, and in October 2016 correspondence VA provided notice to the Veteran identifying the records VA attempted to obtain, explaining efforts VA made to obtain these records, describing any further action VA will take regarding the claim, and notice to the Veteran that providing the records is ultimately his responsibility. See October 3, 2016 VA correspondence. Correspondence from the treatment provider in October 2016 noted that there were no records available for the dates requested. See Refused/Returned Notice. A negative response was received from Dr. A. G. in October 2016 and as such the Board finds further attempts to obtain these records would be futile.  VA treatment records from June 2005 to March 2013 from Memphis VAMC have been associated with the claims file.  In addition, the Veteran was afforded a VA examination in September 2016. As such, the Board finds there has been substantial compliance with the prior remand. 

III. Service Connection

The Veteran served as a U.S. Navy seaman including service aboard USS Westchester (LST 1176) during deployments to Southeast Asia.  He reported that he traveled by air and landed in Vietnam on the way to joining the ship and that his ship operated in the mouth of the Mekong River and in Da Nang Harbor.  He contends that his benign prostatic hypertrophy (BPH) is a result of his service, to include exposure to herbicides. 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the chronic disease became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.30.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not chronic, a showing of continuity of symptomatology after discharge is required. Id.  BPH is not among those chronic diseases for which the presumption and provisions for a continuity of symptoms is available. 

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e). 

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318.  

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -7641 (2003).  The Veteran's currently diagnosed benign prostatic hypertrophy (BPH) is not a disability for which presumptive service connection may be granted in association with exposure to herbicides. See 38 C.F.R. § 3.307(a)(6), 3.309(e).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Board notes that the Veteran is not asserting that his claimed disabilities resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran contends that his BPH is a result of his service, to include as due to herbicide exposure.  The Veteran has reported that his in-service symptoms and prostatitis and urethritis resulted in his current BPH. The Veteran is competent to describe his ongoing symptoms since service and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of benign prostatic hypertrophy (BPH). See September 2016 VA examination. The Veteran has reported experiencing ongoing symptoms including voiding dysfunction, and increased frequency of urination. 

The Veteran's DD 214 indicates his military occupational specialty was in water transportation occupations. Records indicate the Veteran served aboard a ship which was in the official waters of the Republic of Vietnam.  The Veteran's reports of landing in Vietnam and ship operations in inland waters have not been verified.  Although VA has published a listing of naval vessels for which mooring or operations in inland waters has been verified, the USS Westchester is not on that list.  Nevertheless, the list is not comprehensive and the mission of a Landing Ship - Tank (LST) is consistent with inshore operations.  Therefore, for the purposes of the analysis only, the Board will consider that the Veteran's reports are credible and will consider that he had a history of herbicide exposure in-service. 

The Veteran's service treatment records (STRs) have been associated with the claims file. In October 1969 treatment records note acute urethritis due to Gonorrhea. See October 21, 1969 STR. January 1970 treatment records note acute urethritis due to gonococcus. See January 23, 1970 STR. February 1970 treatment records note a diagnosis of acute urethritis due to gonococcus. See February 24, 1970 STR. In March 1970 treatment records note persistent urethral discharge, and mild prostatitis. See March 9, 1970 STR. In May 1970 treatment records note acute prostatitis. See May 28, 1970 STR. At separation, the report of medical examination and clinical evaluation noted that the genitourinary system was normal. See December 14, 1970 Report of Medical Examination. 

The issue is whether the Veteran's current BPH is related to his service to include exposure to herbicides. The Veteran has consistently reported that his current symptoms are a result of his service to include exposure to herbicides. The Board finds the Veteran's account of in-service and current symptoms is credible. The Veteran is competent to describe his symptoms and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Turning to the medical evidence, the Veteran was afforded VA Agent Orange registry examination in May 2006. The examiner noted benign hypertrophy of prostate without urinary obstruction. See May 2006 examination. The examiner noted a personal history of exposure to Agent Orange while serving at the mouth of Mekong River and in Da Nang. The examiner noted the Veteran's reported problems were not caused by Agent Orange exposure and directed the Veteran to follow-up with his primary care provider. The Board finds this examination is of lessened probative weight as the examiner failed to provide a thorough rationale for the opinion and failed to address whether the Veteran's current symptoms were related to active service.  

Next, the Veteran was afforded a VA examination in April 2009. The Veteran reported a history of obstructive lower urinary tract symptoms and erectile dysfunction including increased urgency and frequency. See April 2009 VA examination. The examiner noted a history of urethritis during active service and exposure to herbicides. The examiner noted that obstructive symptoms including urgency and erectile dysfunction are frequently found in aging men due to prostatic enlargement. In addition, the examiner noted the Veteran's large amount of tea consumption could be contributing significantly to his urgency and urinary incontinence. The Veteran's prior history of prostatitis and urethritis in-service was noted but the examiner found these have no bearing on his current voiding problems. The examiner found the Veteran's current BPH was not related to service. Id.  The Board finds the examination is of lessened probative value as the examiner failed to address exposure to herbicides and direct service connection. 

Then the Veteran was afforded a VA examination in February 2012, as additional private and VA treatment records were subsequently associated with the claims file. The Veteran reported ongoing voiding dysfunction and increased frequency. See February 2012 VA examination. The examiner noted a diagnosis of prostate hypertrophy. The examiner noted a review of the Veteran's claims file and found that it was less likely than not that his benign prostatic hypertrophy was incurred in or caused by service. The examiner noted service treatment records reflect treatment for a variety of genitourinary conditions including urethritis and prostatitis. However, the examiner noted there is no medical documentation supporting that these urinary conditions treated in-service caused or resulted in the Veteran's current benign prostatic hypertrophy. The examiner noted that BPH is a condition where the prostate gland grows larger than normal. It is unknown what causes this, and it may be a result of aging as it is very common in men over 45 but rarely causes problems before age 60. It was noted that some medical research has noted BPH may be caused by a change in hormone levels as men age. Id. The Board finds the February 2012 VA examination is of lessened probative value as the examiner failed to fully consider direct service connection to include as due to herbicide exposure. 

In addition, the Veteran was afforded a VA opinion in March 2013, after subsequent private treatment records were associated with the claims file. The VA provider noted a thorough review of the claims file including private treatment records. See March 2013 VA addendum opinion. The opinion noted a review of the Veteran's service treatment records and several instances of a diagnosis of gonococcal urethritis (a sexually transmitted disease). Additionally, the Veteran was diagnosed with mild prostatitis in March 1970, and subsequent treatment records note the prostatitis resolved and was asymptotic. See March 19, 1970 STR. Treatment records in May 1970 note a diagnosis of non-specific urethritis. The examiner noted that at separation from service in December 1970 there was no physical finding as to the genitourinary tract. The examiner noted the Veteran's current BPH was suspected to be secondary to hormonal changes in men or genetics. This condition is not known to be caused by urethritis and/or prostatitis. As such, the examiner found that it was less likely than not that the Veteran's benign prostatic hypertrophy was incurred in or caused by his urethritis and/or prostatitis experienced during service. Id. The Board finds the March 2013 opinion is of lessened probative value as the opinion failed to fully address direct service connection and exposure to herbicides. 

Lastly, the Veteran was afforded a VA examination in September 2016. The Board notes that the VA examinations and opinions in April 2009, February 2012 and March 2013 failed to address whether the Veteran's BPH was a result of herbicide exposure, warranting a VA examination to address herbicide exposure and direct service connection. The Veteran reported his symptoms have recently increased in severity. See September 2016 VA examination. The examiner noted a diagnosis of benign prostatic hypertrophy. The examiner noted that VA regulations or medical literature does not support a link between herbicide exposure and development of BPH. The examiner noted based on a review of the medical literature and VA guidelines it was less likely than not that the Veteran's benign prostatic hypertrophy was caused by herbicide exposure. The examiner found that after review of the medical literature and discussion with a urology specialist BPH is a common disorder in older men and cannot be attributed to herbicide exposure without resort to speculation. Further, the examiner noted that it was less likely than not that the Veteran's BPH was caused by his in-service prostatitis. Medical literature notes that BPH is common among older men and hormonal and genetic factors are implicated as a likely cause. The examiner noted that while BPH is still being researched there is insufficient medical evidence to find that BPH is caused by acute bacterial prostatitis. It was noted that BPH and prostatitis are two separate conditions affecting the prostate gland. The examiner found it was less likely than not that the Veteran's current BPH is caused by a remote history of prostatitis or urethritis in-service. Id. The Board finds this opinion is entitled to probative weight. The examiner's opinion was based on a through medical examination, review of the medical literature and the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value.

VA, SSA and private treatment records have been associated with the claims file. VA treatment records in May 2006 note increased urination which may be related to the Veteran's enlarged prostate and he was prescribed Finasteride. See May 3, 2006 VA primary care note. 

Private treatment records have been associated with the claims file and March 2013 treatment records note a cystourethroscopy and button transurethral resection of the prostate was performed. See March 20, 2013 private treatment record.  In April 2013 records note increased and worsening symptoms in the past several years and follow-up for benign hypertrophy of the prostate with urinary obstruction and other lower urinary tract symptoms. See April 2013 private treatment records. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against a finding that entitlement to service connection for a prostate disability, to include as due herbicide exposure, is warranted. The Board notes the Veteran's reports of his in-service treatment and his current symptoms. The Veteran is competent to relay his symptoms but he is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed disability because he does not have the requisite medical knowledge or training, and because such matter is beyond the ability of a lay person to observe. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board finds that here the medical evidence is more probative than the lay opinions of record. 

While the Veteran has reported that his symptoms began in-service the Board finds these are outweighed by the VA opinions of record. In particular the September 2016 VA opinion which was based on the examiner's medical expertise, a review of the medical literature and provided a well-reasoned rationale and as a result is entitled to probative weight. The Board notes the Veteran's in-service treatment for prostatitis and urethritis on multiple occasions. However, at separation in December 1970, the Veteran's clinical examination was normal. This normal finding is inconsistent with on-going manifestations of pathology. Further, VA examinations have consistently noted that in-service treatment for prostatitis and urethritis does not result in benign prostatic hypertrophy. The September 2016 VA examination noted the Veteran's in-service treatment for prostatitis and urethritis and that it was less likely than not that his current BPH was caused by prostatitis and/urethritis. The examiner noted that BPH and prostatitis are two separate conditions affecting the prostate gland. The examiner found it was less likely than not that the Veteran's in-service prostatitis is related to his current benign prostatic hypertrophy. The Board finds the September 2016 VA examination is entitled to significant weight, and the Veteran's statements are outweighed by the September 2016 VA examiner's opinion. As such service connection is not warranted based on a nexus. 

The preponderance of the evidence weighs against the finding that service connection for a prostate disability is warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a prostate disability, to include as due to herbicide exposure, is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


